 306DECISIONSOF NATIONALLABOR RELATIONS BOARDFairfax Family Fund,Inc., a wholly owned subsidiaryof Spiegel,Inc.`andRetail Clerks Local Union No.445, chartered by Retail Clerks International As-sociation,AFL-CIO,'Petitioner.Case 9-RC-9192February 2, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended,a hearingwas held before Hearing Officer William C. Mittendorf.Thereafter, pursuant to Section 102.67 of the NationalLaborRelations Board Rulesand Regulations andStatementsof Procedure,Series 8, asamended, theRegional Director for Region 9 transferred this pro-ceedingto the National Labor Relations Board fordecision. The Employer subsequently filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade atthe hearing and finds that they are free fromprejudicial error. The rulings are hereby affirmed.On the entire record in this proceeding, including theEmployer's brief, the Board finds:1.The Employeris engagedin commerce within themeaning ofthe Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labororganizationinvolved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Employer, Fairfax Family Fund, Inc., awholly owned subsidiary of Spiegel, Inc., has an officeat Louisville, Kentucky, from which it operates a di-rect-mail consumerloan business. It there employsabout 140 full-time and about 6 part-time employees.There isno bargaininghistory for any of the employees.The Petitioner seeks to represent all the full-time andpart-time employees at this location, excluding confi-dential employees, guards, professional employees, andsupervisors.3 The unit is composed of about 120 full-The name of the Employer appears as amended at the hearing=The name of Petitioner appears as amended at the hearingThe parties stipulated that the followisZg were supervisory or confiden-tial employees who should be excluded from any unit found appropnate thevice president and general manager, the operating manager, andtheir re-spective secretaries,customer accounts manager,computer operator pro-gramming supervisor, bookkeeping services department manager, bank-ruptcydepartmentmanager, correspondence departmentmanager,telephone solicitation section supervisor,collection department manager,time and about 6 part-time employees.The Employer agrees that an officewide unit of thefull-time rank-and-file clerical employees sought couldbe established, but contends that only about one-half ofthe full-time employees sought are rank-and-file cleri-cals." It claims that the remaining full-time employeesin the proposed unit are eithermanagerialor confiden-tial employees with interests unrelated to those whosefunctions are purely clerical in nature; and it opposestheir representation in the same unit and/or by thesamelabor organization. The Employer would also at-tribute supervisory status to some employees amongthis latter group. Finally, the Employer would excludethe part-time employees in any event on grounds eitherthat they perform functions different from those of thefull-time employees, or that their employmentis casualin nature.A. The full-time employees in dispute, their depart-mental location, and the functions they perform are asfollows:1.Credit department employees:Nine of the em-ployees in dispute are located in the credit department.They compose part of a total departmental complementof about 23 employees who perform the various dutiesinvolved in passing upon customer applications forloans.Of the nine disputed credit department em-ployees, five are classified as final credit analysts, threeas initial credit screeners, and one as activities super-visor of loan processing.The Employer alleges thatfinal credit analystsandtheinitial credit screenersare managerialor confiden-tial employees and that theactivities supervisor of loanprocessingis a supervisor.Initial credit screenersreview and process customerloan applications in the initial stages to determinewhether the applicants are creditworthy. If the answersgiven by applicants to standard questions concerningtheir employement, salary, and related matters fail tomeet certain established confidential guidelines for-mulated by the Employer, the initial credit screenersreject the application without further ado. In caseswhere the answers given by the applicants meet theEmployer's standards, and if the Employer has noprevious file on the applicant, the applications are usu-ally referred to independent credit agencies for investi-gation and report. If the reports are favorable, the ini-tial credit screeners pass the applications on for finalprocessing to the final credit analysts.collection supervisors;one monthcollection supervisors,legal account coor-dinator, credit departmentmanager, credit passing section supervisor, andan employee identifiedas "statisticalclerk typist "The Employer would limit the unit to employeesclassified as corre-spondent, credit, file, mail, record, and telephoneclerks, keypunch andoffset operators,mailers;programmers,programmer-trainees,sales-follow-up employees, and typists195 NLRB No. 56 FAIRFAX FAMILY FUND, INC.307Final credit analystsreview the loan applications inthe light of the credit information passed on to them bythe initial credit screeners. They decide whether or nota loanrequest should be granted and if so in whatamount up to $600, this being the maximum which theEmployermakesavailable to any individual applicantunder established confidential business policies.The Employer's claimthat theinitial credit screenersare managerial employees is based on the fact that thecredit reports such employees authorize may cost theEmployeras much as$500,000 a year. We find no meritin this claim.It is undisputed that in referring loan applications tocredit agencies for check, initial credit screeners oper-ate under established credit standards or guidelines asformulated by employer officials. Their actions are sub-ject to final audit. They have no control over thecharges made by the credit-reporting agencies; andthere is no showing that they select such agencies fromother than a list approved by the Employer. Further-more, any judgment they make in approving or disap-proving loan applications in the initial stages is subjectto higher review by thefinal credit analysts.In seeking to attribute managerial status tofinalcredit analysts,the Employer relies on their authorityto approve or deny loans. It claims that their exerciseof independent judgment is akin to that possessed bybuyers whom the Board has found to be managerialemployees because of evidence that they may pledge anemployer's credit in substantial amounts.We do notagree.It is undisputed that the authority of final creditanalysts to grant or deny credit is limited to amountsnot exceeding $600 in any individual case. Their discre-tionis, inany event, circumscribed by official policiesand guidelines that they are required to follow. Theseofficial guidelines outline the Employer's credit stan-dards in detail and provide, for example, that extensionof credit is conditioned both on the answers supplied byapplicants to specific questions and on the earnings ofthe applicant. Any authority or discretion they mayexercise therefore fails far short of that envisaged by theBoard'sdefinitionof a "managerial" employee;namely, one who formulates, determines, and oversees,or effectuates company policy.''We find little difference between the character of the duties performedby final credit analysts and that of the duties performed by employeesengaged as security brokers, insurance claims adjusters, bank tellers, andnote collectors,whom we have found to be nonmanagerial employees See,e g.,Dun and Bradstreet,Inc,194 NLRB No 2 (brokers),The Ohio Casu-alty InsuranceCompany,175NLRB 860(insurance adjusters),BancoCredito y AhorroPonceno, 160 NLRB 1504 (bank collectors,loan officers,loan adjustors)On the otherhand, we find the jobs of final credit analyststo be significantly different from those buyers who pledge large amounts ofthe Employer's credit based on their judgments about the quality and thesaleability of products they are entrusted to select for the Employer See,e g,Western Gear Corporation,160 NLRB 272, 275,The Grocers SupplyCompany,Inc,160 NLRB 485, 488 But seeTower Records,182 NLRBThe Employer's additionalclaim as tothe confiden-tial statusof the above and other employees it wouldhere excludeis basedsolely on the fact thatsuch em-ployees haveaccessto vitalinternal businessinforma-tion as contained in interofficememosdescribing loanand loan-collection policies, and the lists of customeraccounts. The Board has not, however, deemed themere possession of access to confidential business infor-mation by employees sufficient reason for denying suchemployees representation as part of any appropriateunit of work-related employees. It has, rather, limitedits exclusionary definition of "confidential" employeesto those who have a confidential relationship to officialscharged with the responsibility of formulating, deter-mining, and effectuating labor relations policies."None of the above or any other of the nonsupervisoryemployees here involved fall within the Board's defini-tion of "confidential" employees.As initial credit screeners and final credit analystswork in the same area as other employees in the unit,are under common supervision, and perform workclosely integrated with the work of others in the unit,we find that they have a community of interest withsuch other employees. Therefore we shall include themin the unit.The Employer would also exclude one other em-ployee in the same department, Karen Lynn Barker, ongrounds that she is a supervisor. This employeeis clas-sified as the activities supervisor of loan processing. Sheis the senior of three clericals employed in the creditdepartment and in general performs the same clericalduties as her coworkers. Barker is responsible for con-trolling the flow of the clerical work so that the sameisequally distributed and, by reason of her seniorstatus, answers questions addressed to her about officeroutines and related matters. There is no evidence thatshe possesses or exercises any indicia of supervisoryauthority.We find that, at best, she is a nonsupervisoryleadgirl.We shall therefore include Karen Lynn Barkerin the unit.2.Collections department employees:About 47 of thefull-time employees in dispute are employed in the col-lections department. They compose part of a total de-partmental complement of approximately 55 em-ployees who perform various duties relating to thecollection of customer accounts delinquent for periodsfrom 1 to 4 months. Of the disputed employees, 3 areclassified asarea accounts managers,12 ascollectors,10 to 12 asjunior collectors,18 as1-month collectors,1asassistant legal account coordinator,and 1 ascollec-tion department instructor.382, 384'See casescitedsupra,fn 5, particularlyDun andBradstreet, Inc. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDArea accounts managersare responsible for dealingwith debtors whose accounts are 5 months overdue.They are each assigned accounts on the basis of geo-graphic areas within the United States, and are respon-sible for all past due accounts in their assigned geo-graphic areas. Each reports to one of two collectionssupervisors. They immediately oversee the work of thecollectors and junior collectors who, respectively, han-dle 3- to 4-month and 2-month delinquent accounts ofcustomers located within specified geographic areas inthe United States. They possess and exercise authorityto effectively recommend the transfer, promotion, dis-charge, and discipline of employees under them, forabsenteeism. Accordingly we find, consistent with theEmployer's position, that they are supervisors.Weshall exclude them from the unit.Collectors, junior collectors, and 1-month collectorshave no supervisory responsibilities. Their major func-tions are to communicate by phone or letter with delin-quent customers assigned to them and to collect or toarrange for payment of the accounts due to the Em-ployer. The Employer claims that the accounts theyprocess involve about $4 million per year; that theseemployees exercise a high degree of independent judg-ment and initiative in collecting and settling such ac-counts; and that they have authority to settle or varythe terms of the loan contract by extending the time ofpayment. The Employer accordingly alleges that all ofthe collectors aforedescribed aremanagerial em-ployees.We find this allegation unsupported.The undisputed evidence shows that, in performingtheir collection tasks, collectors must follow and abideby established collection policies and procedures as de-veloped and formulated by the Employer's officials andas described in intraoffice manuals or memos. Thesepolicies limit the action that the collectors may take inseeidng to process delinquent accounts. Collectors maynot deviate therefrom in offering or accepting proposedsettlements or time extensions for delinquent accountswithout obtaining specific authority from their super-visors. The duties of collectors thus appear to be similarin nature to those of employees who are engaged ascollectors for banks, claims adjusters for insurancecompanies, or investigators for credit companies, all ofwhom have been found to be nonmanagerial and non-confidential employees.'We shall include collectors,junior collectors, and 1-month collectors in the unit.The assistant to the legal accounts coordinator:Thisposition is occupied by Donald Gresham and, as histitle implies, he assists the legal accounts coordinator.The latter is admittedly a supervisor. The Employercontends that Gresham performs the supervisory du-ties involved when his superior is absent. The Employeralso claims that, in any event, Greshamis a managerialemployee.Gresham, like his superior, normally performs thework involvedin arranginglegal action against anydelinquent customers.He engageslawyers from a listfurnished by the Company and negotiates their fees. Healso approves settlements. As the record shows in tak-ing these actions, he must obtain prior approval bycompany officials, we find that his dutiesin engaginglawyers, negotiating fees, and approving settlementsare ministerial, rather thanmanagerial, in nature.There is some question as to Gresham's supervisorystatus. The record shows, or claimed by the Employer,that he substitutes for his superior in the latter's ab-sence and acts on such occasions as a supervisor overthe several employees in the legal collections section.There is no evidence as to the frequency or regularityof his assumption of supervisory tasks. We shall permitGresham to vote subject to challenge.Collection department instructor:This position wasnewly created and is occupied by Donald Acken, aformer collector. The Employer contends that Acken iseither a supervisory or managerial employee. We findno merit in either contention.Acken's assigned duties involve the classroom in-struction of inexperienced collectors and others en-gaged in collection work who may require orientationor instruction in the Employer's loan and collectionpolicies and particular collection techniques. He re-ports to and is supervised by the collection departmentmanager.The Employer claims that Acken will be called on toassist in the formulation and development of the Em-ployer's collection policies, but it adduced no affirma-tive evidence to support this claim. Nor was any show-ingmade that Acken possesses or is expected toexercise any supervisory responsibilities with respect tothe employees assigned to him fortrainingpurposes. Inthese circumstances, his duties as a trainer or instructordo not, under established precedent, disqualify himfrom representation as part of the unit composed, inpart, of the rank-and-file employees he instructs! Weshall include Acken in the unit.3.Data processing department employees:Three ofthe full-time employees in dispute are employed in thedata processing department. They compose a part ofthe total departmental complement of approximatelysix employees who perform various duties relating tothe Employer's data processing operations. Two ofthese employees are classified ascomputer operatorsand one as acomputer operator-trainee.The Employerclaims that they should be excluded as confidential or'SeeBanco Credito y Ahorro Ponceno, suprafn5,Continental Insur-ance Company,169 NLRB 600, 602, fn4,Dun and Bradstreet, Inc, supra.fn 5Petroleum Helicopters, Inc,184 NLRB No 8 CfThe Ohio CasualtyInsurance Co supra fn 5 FAIRFAX FAMILY FUND, INC309managerial employees.This claim rests wholly on thefact that these employees work with and have access tohighly confidential business information about cus-tomer accounts,which the Employer keeps in lockedvaults.For the reasons set forth above, evidence that em-ployees have access to restricted business information,albeit vital to the Employer,does not establish the"confidential"or "managerial"status of such em-ployees within the meaning of the Board's applicabledefinition.As there is no contention and no evidencethatcomputer operatorsparticipate in any way in for-mulating,establishing,or determining any manage-ment or labor relations policies, we find that they arenot managerial or confidential employees.'We shallinclude them in the unit.4.Bookkeeping services department employees:TheEmployer would exclude a single employee locatedwithin this department,Wanda Roderer,on groundsthat she is a supervisor.Roderer occupies a newly created job classified asadjustment and irregularities accounts supervisor. Shewas undergoing training for her new duties as of thedate of the hearing.According to undisputed evidence,the duties she will assume on completion of her trainingwill require her supervision and responsible direction of8 to 10 of the 35 employees in her department. Herauthority will extend to such matters as recommendingthe hiring,promotion,and transfer of the employeesassigned to her and the taking of disciplinary action.We find these facts sufficient to warrant Roderer's ex-clusion from this unit.B. There remains for consideration disputed issuesinvolving the following part-time employees, all ofwhom the Employer would exclude from the unit:1.Financial service representatives:Six employees inthis category are regularly employed from 4:30 to 9:40p.m.10 Their major work assignment is to contact priorcustomers of the Employer, primarily by telephone, forpurpose of soliciting loan-renewal business.The Em-ployerclaimsthat thefinancial service representativesare managerial employees,and that they should be ex-cluded in any event because they lack a community ofinterest with other unit employees.We find no merit ineither of these contentions.The functions whichfinancial service representativesperform are essentially sales functions and involve nomanagerial responsibility.Their worktasks are similarin nature to those of collectors and other employeesThe Ohio Casualty Insurance Co, supra,In 5°Most of theremainingunit employees work from 8 30 a in to 5 10 p inwhom we have included in the unit. They do work ona different time schedule than other unit employees,and it appears they are compensated on a differentbasis.However,these distinctions do not warrant ex-cluding them from the proposed overall unit. We shallincludefinancial service representativesin the unit.2.Night telephone operators:There are two em-ployees performing the functions suggested by the jobtitle.Because both of them were college students at thedate of the hearing, the Employer contends that theyare "casual"employees.We disagree.Each of the twoemployees works on alternate weekend evenings from5 to 8:40 p.m., for 10 hours on one weekend and 15 onthe other,and performs duties regularly required by theEmployer during these hours. We find,contrary to theEmployer's contention,that they are regular part-timeemployees.We shall include them in the unit.3.Matron:There is one employee so classified whoworks on a regular 32-hour-per-week schedule. Shecleans the employee canteen and the women's lounge.Although her work tasks are dissimilar to those ofother unit employees,her exclusion from the unit asrequested by the Employer would have the practicaleffect of denying her representation. In these circum-stances, and as the unit here found appropriate is coex-tensive with the Employer's operation at Louisville,Kentucky,we shall include the matron in the unit.In accordance with all the foregoing,we find that thefollowing employees constitute a unit appropriate forcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time employees ofFairfax Family Fund, Inc., a wholly owned subsidiaryof Spiegel,Inc., at its office at Louisville,Kentucky,excluding confidential employees,guards, professionalemployees, the adjustment irregularity supervisor, thearea account managers,and allothersupervisors asdefined inthe Act.[Direction of Election" omitted from publication.]" In order to assure that all eligible votersmay have the opportunity tobe informedof the issues in the exerciseof their statutoryright to vote, allparties tothe election should haveaccess to a list of voters and their ad-dresses which may be used to communicatewith themExcelsior Under-wear,Inc,156 NLRB 1236,NL R B v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed thatan electioneligibilitylist, containingthe names and addresses of all the eligible voters,must be filed by theEmployer withthe RegionalDirectorfor Region9 within 7days of the dateof this Decisionand Directionof ElectionThe RegionalDirector shallmake the listavailable to all parties to the electionNo extension of timeto file this list shall be granted by the Regional Director except in extraordi-narycircumstancesFailure tocomply with this requirement shall begrounds for setting aside the electionwheneverproper objections are filed